Citation Nr: 1427130	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-15 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for lumbar musculoligamentous strain with intermittent spasm and degenerative disc disease, claimed as secondary to a fall during service, and if so, whether the Veteran is entitled to service connection for that disability.

2.  Whether new and material evidence was received to reopen a claim for service connection for residuals of a traumatic brain injury (TBI), to include headaches, and if so, whether the Veteran is entitled to service connection for that disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, anxiety, and adjustment disorder.

5.  Entitlement to service connection for a right shoulder disorder, to include arthritis.

6.  Entitlement to service connection for a left shoulder disorder, to include arthritis.

7.  Entitlement to service connection for right hip tendonitis and degenerative joint disease.

8.  Entitlement to service connection for cognitive disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 through December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran perfected a timely appeal of that decision.

The Veteran testified during an August 2012 Board hearing.  A transcript of this testimony is associated with the claims file.

In December 2013, additional evidence was received from the Veteran in the form of photocopied service treatment records.  Although duplicative of evidence already contained in the claims file, these records have nonetheless also been associated with the claims file.

The Board also notes that, in addition to the paper claims file, a paperless electronic claims file is associated with the claim on the Virtual VA system.  These electronically stored records have been reviewed and considered as part of the evidentiary record.

The issues of the Veteran's entitlement to service connection for lumbar musculoligamentous strain with intermittent spasm and degenerative disc disease, a right shoulder disorder, a left shoulder disorder, and right hip tendonitis and degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2008 Board decision denied service connection for arthritis of the lumbar area; the Veteran was provided a copy of that decision on October 23, 2008; and the Veteran did not subsequently appeal that decision.

2.  A December 2008 rating decision denied service connection for a TBI; the Veteran was provided notice of the rating decision on December 17, 2008; and the Veteran did not subsequently appeal that decision.

3.  The Veteran's current request to reopen his claims for service connection for lumbar musculoligamentous strain with intermittent spasm and degenerative disc disease and residuals of a TBI, to include headaches, was received in May 2010.

4.  The evidence associated with the claims file since the Board's October 2008 decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran's lumbar spine arthritis was sustained during service, and moreover, raises a reasonable possibility of substantiating the Veteran's claim for service connection for lumbar musculoligamentous strain with intermittent spasm and degenerative disc disease.

5.  The evidence associated with the claims file since the RO's December 2008 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran sustained a TBI during his active duty service, and, whether he currently has residuals from his in-service TBI; moreover, the newly obtained evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for residuals of a TBI, to include headaches.

6.  The Veteran sustained a TBI as a result of a fall which occurred in August 1975 during his active duty service; however, he does not have any current or ongoing residuals which are associated with his in-service TBI.

7.  The Veteran has cognitive disorder, not otherwise specified (NOS); however, that condition has not been shown to have been sustained during the Veteran's active duty service, or to have been caused by an injury or illness sustained by the Veteran during his active duty service.

8.  The Veteran does not have PTSD, depression, anxiety, adjustment disorder, or other acquired psychiatric disorder.



CONCLUSIONS OF LAW

1.  The additional evidence associated with the claims file since the Board's final October 2008 decision is new and material, and the Veteran's claim for service connection for lumbar musculoligamentous strain with intermittent spasm and degenerative disc disease is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).

2.  The additional evidence associated with the claims file since the RO's final December 2008 rating decision is new and material, and the Veteran's claim for service connection for residuals of a TBI, to include headaches, is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for residuals of a TBI, to include headaches, have not been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for cognitive disorder, NOS have not been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

6.  The criteria for service connection for an acquired psychiatric disorder other than PTSD, to include depression, anxiety, and adjustment disorder, have not been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim to reopen a final decision on the basis of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA requires that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  A claimant is thereby notified that the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Regarding the issue of whether new and material evidence was received to reopen the Veteran's claims for service connection for lumbar musculoligamentous strain with intermittent spasm and degenerative disc disease and residuals of a TBI, to include headaches, given the favorable action taken below with regard to both of those issues, the Board finds that any deficiency in notice or assistance is not prejudicial at this time.

Regarding the issues of the Veteran's entitlement to service connection for residuals of a TBI, to include headaches; PTSD; an acquired psychiatric disorder other than PTSD; and cognitive disorder, NOS, a pre-rating May 2010 letter notified the Veteran of the information and evidence needed to substantiate his service connection claims.  Consistent with Dingess, this letter also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's January 2011 rating decision.  Thus, because the VCAA notice that was provided was legally sufficient, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service personnel records, service treatment records, VA treatment records, and identified and relevant private treatment records have been associated with the claims file.  During the course of this appeal, the Veteran was afforded VA examinations of his claimed traumatic brain injury, acquired psychiatric disorders including PTSD, and cognitive disorder in October 2010 to ascertain their respective natures and etiologies.  These examinations, considered along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed TBI residuals, acquired psychiatric disorders including PTSD, and cognitive disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As a final point regarding VA's duty to assist, the Board observes that the Veteran also has been provided an opportunity to submit testimony in support of his claims at an August 2012 Travel Board hearing. In this regard, the Board acknowledges that, in its decision in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) imposes on a VA hearing officer (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).  Moreover, the Board is particularly mindful of the recent legal changes regarding the obligations of Veterans Law Judges who preside at hearings to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2) ; Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Board recognizes that the adoption of a final rule "amending [VA's] hearing regulations to clarify that the provisions regarding hearings before the Agency of Original Jurisdiction do not apply to hearings before the [Board]," effective August 23, 2011, has now been repealed.  76 Fed. Reg. 52572 , 52572-75 (Aug. 23, 2010). 

Notwithstanding the applicability of Bryant, however, there is no reason to delay adjudication of the Veteran's claim for purposes of ensuring compliance with that precedential decision.  That is because the Veteran has not contended, and the evidence does not otherwise show, that the undersigned who presided over his hearing committed prejudicial error, either by failing to adequately apprize the Veteran of the issues presented or by neglecting to suggest the submission of helpful evidence that may otherwise have been overlooked.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.103(c)(2); Bryant, 28 Vet. App. at 296.  Moreover, there is no indication that the Veteran was otherwise denied due process during the course of his Travel Board hearing.  The Veteran's representative displayed actual knowledge of this information needed to substantiate the claims.  Indeed, the representative's questions specifically elicited responses designed to show that the Veteran's claimed disabilities were related to an in-service accident.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim). Thus, even presuming, without conceding, that the Veteran's hearing did not fully comply with the Bryant provisions, such error was harmless in light of the actual knowledge of these provisions demonstrated by his representative.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  New and Material Evidence

By way of history, the Veteran's original claim for service connection for a lumbar spine disorder was received in May 2007.  Although the Veteran specifically claimed a pinched nerve injury in his back, VA developed his claim more generally as a claim for service connection for a low back disorder.  In an August 2007 rating decision, the RO in Lincoln, Nebraska denied service connection for a lumbar musculoligamentous strain with intermittent spasms.  The Veteran subsequently perfected a timely appeal of this denial.  In October 2008, the Board denied service connection for arthritis of the lumbar area, on the basis that the evidence available at that time did not show that the Veteran's lumbar spine arthritis was sustained during service or manifested within one year from the Veteran's separation from service.  The Veteran did not subsequently appeal this decision.  Accordingly, the October 2008 Board decision is final.  38 U.S.C.A. § 7104(a).

The Veteran's original claim for service connection for a traumatic brain injury was received in October 2008.  This claim was denied by the RO in Lincoln, Nebraska in a December 2008 rating decision on the basis that the evidence at that time did not show that the Veteran ever sustained a traumatic brain injury during service.  The Veteran also did not appeal this decision; hence, the December 2008 rating decision is also final.  38 U.S.C.A. § 7105(c).

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the final October 2008 Board decision, the evidentiary record consisted of the Veteran's service treatment records, private treatment records dated February 2004 through September 2007, VA audiological examination dated November 2006, VA examination of the hands dated May 2007, VA spine examination dated July 2007, and arguments and assertions raised in the Veteran's claims submissions.  Prior to the issuance of the RO's December 2008 rating decision, additional records were obtained, in the form of VA treatment records dated from November 2007 through August 2008.  In sum, these records showed that the Veteran did report during service that he had a history of childhood asthma.  The service treatment records show that the Veteran was involved in a fall that occurred during a rappelling exercise during service in August 1975.  The service treatment records showed further that the Veteran lost consciousness and temporary amnesia as a result of this incident.  Other service treatment records show that the Veteran was later treated in December 1975 and February 1976 for mid and low back pain.  The post-service treatment records available at that time did not indicate any treatment or diagnosis related to the Veteran's TBI.  The July 2007 VA spine examination revealed lumbar musculoligamentous strain with intermittent spasms, but expressed the opinion that it was less likely than not that the Veteran's spine disorder was caused or aggravated by his fall during service. 

Since the final October 2008 Board decision and the final December 2008 rating decision, VA has received additional evidence which includes additional private treatment records from Dr. S.V. dated through October 2011, VA treatment records dated through December 2011, VA neurocognitive and spine examinations performed in October 2010, October 2011 and November 2011 statements from the Veteran's friend and spouse respectively, and the Veteran's August 2012 Board hearing testimony.  Overall, this newly obtained evidence indicates that the Veteran sustained a TBI during service and that he experiences current residuals, such as headaches and memory loss, which may be attributable to his in-service TBI.  In that regard, VA treatment records dated November 2007 and August 2008 express the finding that the Veteran sustained a "significant brain injury" during service.  During his October 2010 VA examination and during his hearing, the Veteran reported symptoms of headaches, dizziness, and vertigo which he felt were related to his in-service fall.   With regard to his back, the evidence indicates that the Veteran experiences ongoing back pain caused by thoracolumbar spine degeneration that may be attributable to his in-service fall and in-service back injuries.  In that regard, Dr. S.V. notes in letters dated May 2010 and October 2011 that the Veteran had a history of back pain and stated that the Veteran's current back complaints could be related to his in-service fall in August 1975.

Overall, the current evidentiary record shows that the Veteran has current complaints that may be indicative of a TBI and current diagnoses of thoracolumbar degeneration, and also, appears to raise the possibility that these conditions may have resulted from the Veteran's in-service fall and injury in August 1975.  In view of the same, the evidence appears to raise a reasonable possibility of substantiating the Veteran's claims for service connection for lumbar musculoligamentous strain with intermittent spasm and degenerative disc disease and residuals of a TBI, to include headaches.  Hence, the Board finds that new and material evidence has been received and that the Veteran's claims for service connection for lumbar musculoligamentous strain with intermittent spasm and degenerative disc disease and residuals of a TBI, to include headaches, must be reopened.  These claims will next be addressed by the Board on a de novo basis, an action that will not prejudice the Veteran in light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain chronic diseases, such as psychoses, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Residuals of a TBI and/or Cognitive Disorder, NOS

In his claims submissions and during his Board hearing, the Veteran has asserted that he was participating in rappelling exercises during training in Gulfport, Mississippi when he fell a distance of approximately 20 to 30 feet before landing on his feet on the ground and sustaining injuries.  According to the Veteran, he lost consciousness after landing on the ground and remained unconscious for approximately a day before regaining consciousness while hospitalized at Keesler Air Force Base Hospital in Biloxi, Mississippi.

The Veteran's allegations are supported by statements provided in February 2007 and November 2011 by the Veteran's friend, L.L.G.  According to these statements, L.L.G. visited the Veteran in the hospital; however, the Veteran was unable to recognize her.  She recalled that treating physicians told her that the Veteran had amnesia.

Indeed, service treatment records dated August 1975 reflect that the Veteran was treated at that time after he fell a distance of approximately 20 feet.  These records reflect that the Veteran did lose consciousness for an undetermined period of time.  During treatment, the Veteran complained, among other symptoms, of headaches and amnesia, stating that he was unable to recall the accident or how he arrived at the hospital.  A neurological referral for possible concussion was performed and revealed normal neurological findings and mental status.

Notably, subsequent service treatment records do not reflect any further complaints of headaches or other symptoms that have been attributed to his head injury.  Similarly, there is no indication in the subsequent service treatment records of any findings or diagnoses of a TBI.  Indeed, a full medical examination performed during the Veteran's November 1976 separation examination was grossly normal other than unrelated scarring over the Veteran's left knee and right tibia.

Post-service treatment records show that the Veteran was seen for the first time for TBI-related symptoms during VA treatment in November 2007.  At that time, the Veteran reported the history of the in-service fall described above.  He endorsed having memory problems.  Nonetheless, an examination of the head, eyes, ears, nose, and throat was essentially normal.  Apparently by history, the Veteran was diagnosed with a traumatic brain injury sustained during service.  In an August 2008 addendum record, the VA treating physician clarified that he believed that the Veteran sustained a "significant brain injury" during service.  It is unclear from the VA treatment records, however, as to whether the Veteran was diagnosed with any current residuals associated with his in-service TBI.

Concurrent with the above VA treatment, the Veteran's private physician, Dr. S.V., provided a May 2010 letter.  The letter expresses a known medical history of in-service fall and current intermittent headaches and vertigo.  Although Dr. S.V. does not provide a specific diagnosis in relation to the Veteran's headaches and vertigo, she nonetheless offered the opinion that it is very likely that the Veteran's headaches and dizziness "could be due to that fall of 1975."  Notably, complete treatment records of the Veteran from Dr. S.V., dated from November 2004 through October 2011, are available in the claims file.  These records indicate that Dr. S.V. never evaluated or treated the Veteran for headaches and dizziness specifically; indeed, there is no indication in those records that the Veteran as much as reported such symptoms to Dr. S.V. at any time before the May 2010 letter.

During an October 2010 VA neurocognitive examination, the Veteran again reported the history of his in-service fall and subsequent treatment in 1975.  Notably, the Veteran acknowledged that, although he sustained a head injury in the fall, the injury seemed to heal and he functioned normally until a few years ago, when he noted memory loss and declining motivation.  Regarding his current symptoms, the Veteran complained of headaches and dizziness which occurred once or twice a week and which were not debilitating.  The Veteran also reported occasional episodes of vertigo and memory problems.  He denied, however, having any balance problems, coordination problems, speech deficiencies, problems swallowing, bowel or bladder problems, erectile dysfunction, decrease in taste or smell, seizures, hypersensitivity to sound or light, autonomic dysfunction, endocrine dysfunction, or cranial dysfunction.  Occupationally, the Veteran reported that he remained self-employed and that he performed remodeling and painting work.  He did not report any functional loss at his job.

A neurological examination performed at that time revealed slightly diminished reflexes in his ankles, but was otherwise normal.  No evidence was seen of autonomic nervous system impairment; gait abnormalities; imbalance or tremors; muscle atrophy or loss of muscle tone; spasticity or rigidity; fasciculation; cranial nerve dysfunction; hearing problems; endocrine dysfunction; skin breakdown vision problems; or other abnormalities.  A cognitive study, however, indicated borderline overall cognitive functioning with difficulties observed in memory, language skills, and executive functioning such as information processing.  Specifically, the examiner identified that the Veteran demonstrated mildly impaired judgment marked by inability to understand or consider complex of unfamiliar decisions; mild impairment of spatial orientation marked by becoming lost in unfamiliar settings and difficulty reading maps and following directions; and irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of his disability.

The examiner diagnosed status-post TBI and cognitive disorder, NOS.  To the extent that headaches were noted during the examination, however, the examiner opined that the Veteran's headaches are intermittent tension headaches and that history does not support that they are post-concussive in nature or that they began after the Veteran's in-service fall.  Overall, the examiner concluded that, based on a review of the claims file, the noted medical history, and the findings from the examination, the Veteran appeared to have achieved a full recovery of his in-service TBI.  In a December 2010 addendum, the examiner added that the Veteran does not demonstrate any current residuals associated with his in-service TBI.  With regard to the diagnosed cognitive disorder, NOS, the examiner concluded that it is at least as likely as not that the Veteran's cognitive disorder was due to a history of alcohol consumption and/or age-related processes.

Overall, the evidence shows that the Veteran likely sustained a TBI during service.  The weight of the post-service evidence, however, shows that the Veteran does not currently have any residuals associated with his in-service TBI.  As noted above, the service treatment records after the Veteran's August 1975 fall do not mention any complaints, findings, ongoing diagnoses, or specific treatment for any head injuries or associated residuals.  The Veteran's separation examination performed in November 1976 did not reveal any physical or psychiatric abnormalities other than noted scars on the Veteran's legs.  The service treatment records are wholly consistent with the Veteran having made a full recovery from his August 1975 TBI.

Similarly, the post-service treatment records make no mention of cognitive or psychiatric deficits until the Veteran's November 2007 VA treatment, nearly 42 years after the Veteran's in-service TBI.  Indeed, the Veteran acknowledged during his October 2010 VA examination that he first noted declining memory and motivation only a few years before the examination.  This reported history of onset of symptoms is consistent with the treatment history documented in the record.  Indeed, based upon this history and the neurological, psychiatric, and cognitive findings from the October 2010 VA examination, the VA examiner concluded that the Veteran's claimed headaches were of tension type and were not residuals of the Veteran's in-service TBI.  Similarly, as to the Veteran's cognitive impairment, the examiner concluded that the Veteran's cognitive disorder, NOS was likely related to the Veteran's age and longstanding alcohol use.

The Board acknowledges that the foregoing evidence and opinion conflict with the opinions expressed in Dr. S.V.'s May 2010 letter.  For the reasons discussed below, the Board is inclined to assign far greater probative weight to the VA examiner's opinion and the treatment history shown in the record than it does to Dr. S.V.'s May 2010 opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992) (stating that the Board is free to assess medical evidence and is not obligated to accept a physician's opinion); but see Willis v. Derwinski, 1 Vet. App. 66 (1991) (holding that the findings of a physician are medical conclusions that the Board cannot ignore or disregard).

Initially, the Board points out that medical opinions based upon speculation, without supporting clinical evidence, do not provide the required degree of medical certainty and are of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  Medical opinions which are equivocal in nature, such as those expressed in speculative language (i.e., "could have caused", etc.), do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In view of the foregoing, Dr. S.V.'s opinion that the Veteran's headaches and dizziness "could be due to that fall of 1975" appears to be merely speculation and does not constitute a probative medical opinion.

Even if Dr. S.V.'s May 2010 opinion could be accepted as non-speculative medical opinion, the Board finds that such opinion is not based in adequate rationale or basis.  As noted above, the treatment records from Dr. S.V. do not indicate that she ever evaluated or treated the Veteran for his claimed TBI residuals, including headaches, memory loss, dizziness, or cognitive dysfunction.  The weight of Dr. S.V.'s opinion is not necessarily diminished because she did not specifically treat the Veteran for his claimed TBI residuals.  Winsett v. West, 11 Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  Nonetheless, given that Dr. S.V.'s treatment records prior to the May 2010 opinion do not mention any objective complaints of TBI residuals, much less any findings or diagnoses pertinent to TBI, and, given that Dr. S.V.'s May 2010 letter cites only the Veteran's reported history of an in-service fall, it is apparent to the Board that Dr. S.V.'s May 2010 opinion is based upon the Veteran's subjectively reported medical history.  Toward that end, Dr. S.V. does not address or discuss other facts in the record which contradict her opinion, such as the absence of any in-service treatment after the August 1975 injury, the absence of any TBI-related findings during the separation examination, the absence of any post-service treatment prior to 2007, and the Veteran's own statements that he did not notice any post-TBI-related dysfunction until a few years before hiss October 2010 VA examination.  In the absence of any discussion or rationale addressing the foregoing evidence, the Board concludes that the probative value of Dr. S.V.'s May 2010 opinion is diminished.   Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (stating that in assessing evidence such as medical opinions, the failure of the opining physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence in the adjudication of the merits); see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional).

By contrast, the Board notes that the VA examiner's October 2010 opinion appears to be based upon a full and accurate understanding of the Veteran's medical history that is based upon a review of the claims file, the Veteran's reported symptoms and history, and the psychiatric and neurocognitive findings from the examination.  Further, the opinion is supported by an expressed rationale that is consistent with the evidence in the record.  For these reasons, the Board assigns greatest probative weight to the VA examiner's October 2010 opinion.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (holding that the Board may place greater weight on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence).

To the extent that the Veteran may be understood to have alleged that he has experienced residuals and symptoms related to his TBI since service, such assertions are not entitled to any probative weight.  In addressing lay evidence such as the Veteran's assertions and determining what probative value, if any, may be assigned to them, the Board must consider both the Veteran's competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As a general matter, a layperson such as the Veteran is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).

In view of the foregoing law, the Veteran is competent to provide probative statements as to when symptoms related to his head injury began and how long they have continued.  Nonetheless, to the extent that the Veteran has alleged residuals and symptoms related to his TBI since service, such assertions are undermined by inconsistencies in the record.  As noted above, the Veteran reported during his October 2010 that he did not notice TBI-related symptoms until only a few years before the examination.  Indeed, the absence of any TBI-related findings or complaints during the Veteran's separation examination and the chronology and history of treatment shown in the post-service treatment records is more consistent with the Veteran's statement that his TBI-related problems did not begin until a few years before the examination.  For the foregoing reasons, the Board finds that the Veteran's assertions are not credible and do not support the existence of TBI residuals or a cognitive disorder which dates back to his active duty service.

Overall, the preponderance of the evidence is against the Veteran's claims for service connection for residuals of a TBI, to include headaches, and for cognitive disorder, NOS.  Accordingly, these claims must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against each of the aforementioned claims.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

	B.  Acquired Psychiatric Disorders, to Include PTSD, Depression, Anxiety, 	and Adjustment Disorder

In his May 2010 claim, the Veteran alleged generally that he is entitled to service connection for various mental health conditions which included depression, anxiety and/or adjustment disorder.  He alleged further that his mental health conditions "may also include PTSD."  He does not, however, make any specific allegations concerning the onset or origin of his claimed mental health conditions.  Similarly, a series of lay statements received from the Veteran's spouse, T.M.F. in November 2011, and friend, L.L.G. in February 2007, June 2007, and October 2011, do not raise any specific allegations concerning the Veteran's claimed mental health condition.

As the Veteran alleges entitlement to service connection for PTSD, the Board points out that for PTSD specifically, service connection requires medical evidence showing a diagnosis of PTSD; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  Service connection for other acquired psychiatric disorders requires an evidentiary showing of the basic service connection elements outlined at the outset of the Board's analysis; namely: 1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton, 557 F.3d at 1366; 38 C.F.R. § 3.303(a).

In this case, the evidence shows that the Veteran has never been diagnosed with a mental health disorder.  In that regard, the service treatment records make no mention of any subjective complaints of mental health symptoms or any objective mental health findings or diagnoses.  As mentioned above, the Veteran's November 1976 separation examination revealed grossly normal physical and psychiatric findings.  Similarly, the post-service private and VA treatment records in the file, which encompass from November 2004 through December 2011, do not reflect any mental health treatment, much less, a psychiatric diagnosis.

In October 2010, the Veteran was afforded a VA mental health examination.  As noted, the Veteran reported the history of his in-service rappelling accident.  A mental status examination revealed slow speech and depressed mood but was otherwise normal.  The Veteran expressly denied having obsessive or ritualistic behavior, panic attacks, suicidal or homicidal ideation, history of violence, or problems with activities of daily living.  Despite subjective complaints of memory problems, demonstrated memory during the examination was normal.  As discussed above, neurocognitive testing revealed some cognitive impairment.  Nonetheless, a multi-axis diagnosis provided by the examiner included an Axis I diagnosis only of cognitive disorder, NOS which was determined by the examiner as being related to age and/or alcohol use.

In the absence of any evidence showing a diagnosis of a mental health disorder, the basic elements for service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety, and/or adjustment disorder are not met.  Accordingly, service connection for PTSD or any other acquired psychiatric disorder is denied.  The Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is also inapplicable to the Veteran's claims for service connection for PTSD or other acquired psychiatric disorder because the preponderance of the evidence is against the Veteran's claims.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been received, and the Veteran's previously denied claim for service connection for lumbar musculoligamentous strain with intermittent spasm and degenerative disc disease is reopened.

New and material evidence has been received, and the Veteran's previously denied claim for service connection for residuals of a TBI, to include headaches, is reopened.

Service connection for residuals of a TBI, to include headaches, is denied.

Service connection for cognitive disorder, NOS is denied.

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other than PTSD, to include depression, anxiety, and adjustment disorder, is denied.


REMAND

A March 2007 private treatment record from Dr. S.V. reflects that the Veteran reported that he was diagnosed with arthritis in September 2003 at The Arthritis Center of Nebraska.  It is unclear from the record as to which joints were included in the reported 2003 diagnosis.  Further, treatment records from The Arthritis Center of Nebraska are not included in the claims file.

It is likely that the Veteran's treatment records from The Arthritis Center of Nebraska contain evidence that are relevant to the Veteran's claims for service connection for right and left shoulder disorders, right hip disorder, and lumbar musculoligamentous strain with intermittent spasm and degenerative disc disease.  As such, VA should undertake efforts to obtain the Veteran's treatment records from The Arthritis Center of Nebraska.  38 C.F.R. § 3.159(c)(1).

Regarding the Veteran's claim for service connection for lumbar musculoligamentous strain with intermittent spasm and degenerative disc disease, the Veteran's service treatment records reflect that thoracolumbar x-rays taken in December 1975 showed the presence of mild anterior wedging at T12.  In February 1976, the Veteran was treated for mid-back pain that was diagnosed as an unspecified musculoskeletal injury.  Post-service treatment records show the Veteran has been followed since November 2004 for general osteoarthritis.  During treatment with Dr. S.V. in May 2010, he reported that he had been having back problems since service.  Notably, the post-service treatment records from Dr. S.V. reflect that the Veteran has had longstanding employment as a self-employed construction laborer, which entailed heavy lifting and working with heavy tools overhead.

During a July 2007 VA examination, the Veteran was diagnosed with lumbar musculoligamentous strain with intermittent spasms which was believed by the examiner as being less likely than not caused or aggravated by the Veteran's in-service fall.  The examiner offered the conclusion that the Veteran's back problems were consistent with a strain injury that was likely related to advanced age, and as rationale, noted that the Veteran was asymptomatic in his 30's and 40's before becoming symptomatic in his 50's.  The Board notes, however, that the examiner did not acknowledge or mention that the Veteran sustained mild anterior wedging of his T12 that was confirmed during radiology studies performed during service in December 1975, shortly after the Veteran's in-service fall, or that the Veteran experienced subsequent back pain during service.  In the absence of such discussion, it is unclear as to whether the T12 anterior wedging noted during service and subsequent in-service back pain was considered by the examiner; hence, it is unclear as to whether those in-service findings have any impact on the Veteran's current back disorder.

In relation to the Veteran's claims for service connection for right and left shoulder disorders, post-service private treatment records from Dr. S.V. show that the Veteran has been followed since March 2005 for a right rotator cuff strain.  Records from May 2010 indicate that the Veteran reported having ongoing pain in both shoulders since service.  In a May 2010 letter, Dr. S.V. expressed that that it is very likely that the Veteran's current shoulder pain "could be due to that fall of 1975."  Despite the foregoing evidence, the Veteran has not yet been afforded a VA examination of his shoulders.

Regarding the Veteran's claims for service connection for a right hip disorder, the Veteran also alleged that his claimed hip disorder resulted from his in-service fall.  Post-service treatment records from July 2007 show that the Veteran was treated for right hip pain.  In May 2010, Dr. S.V. expressed that the Veteran had arthritis in his hips which were very likely "could be due to that fall of 1975."  In October 2010, the Veteran was afforded a VA examination of his right hip.  At that time, the VA examiner diagnosed right hip arthritis, but opined that it is less likely as not that the Veteran's hip disorder was due to or a result of the Veteran's in-service fall.  Nonetheless, as the previous treatment records from The Arthritis Center of Nebraska were never obtained and associated with the claims file, the examiner's conclusions were formed without the benefit of review and consideration of those records.  Accordingly, the Board finds that the VA examiner's October 2010 opinion regarding the Veteran's right hip is incomplete.

In view of the foregoing, the Veteran should also be afforded a VA orthopedic examination of his claimed right and left shoulder, right hip, and back disorder to determine the nature and etiology of those claimed disorders.  38 C.F.R. § 3.159(c)(4).

Also, prior to scheduling the above examination, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his shoulders, right hip, and back since December 2011.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for a right shoulder disorder, left shoulder disorder, right hip tendonitis and degenerative joint disease, and lumbar musculoligamentous strain with intermittent spasm and degenerative disc disease.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain the private treatment records from The Arthritis Center of Nebraska and to arrange a VA orthopedic examination of his shoulders, right hip, and back.  The Veteran should be advised that it is his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claims; failure to report without good cause may result in denial of his claims.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for The Arthritis Center of Nebraska and for any private or VA medical providers who have provided treatment for his lungs and heart since December 2011.

2.  Make efforts to obtain the records from The Arthritis Center of Nebraska and the records for any other treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA orthopedic examination to determine the nature and etiology of his claimed disorders of the right and left shoulder, right hip, and back.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

A full examination, to include an interview of the Veteran and any tests and studies deemed necessary by the examiner, should be conducted.  The examiner should provide diagnoses pertinent to the Veteran's claimed right and left shoulder, right hip, and back disorders.  For each diagnosed disorder, the examiner should:

	provide opinions as to whether it is at least as likely 	as not (i.e., at least a 50 percent probability) that the 	diagnosed disorder was incurred during active duty 	service, or, is related in any other way to a disease or 	injury incurred during active duty service, to include 	his in-service rappelling accident in August 1975.

The examiner should provide a full rationale for his or her findings and opinions, and in doing so, should comment upon the Veteran's subjective complaints, objective findings, and diagnoses which are noted in the post-service VA treatment records.  In particular, the examiner should address the Veteran's documented and pertinent in-service complaints and treatment and the Veteran's pertinent post-service complaints, treatment, and diagnoses, and, discuss how such evidence impacts his or her conclusions and rationale.  If appropriate, the examiner should also provide an explanation as to why he or she does or does not concur with the earlier findings and diagnoses.

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issues of the Veteran's entitlement to service connection for a right shoulder disorder, left shoulder disorder, right hip tendonitis and degenerative joint disease, and lumbar musculoligamentous strain with intermittent spasm and degenerative disc disease should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


